Third District Court of Appeal
                               State of Florida

                       Opinion filed February 9, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1150
                       Lower Tribunal No. 18-600-K
                          ________________

                             Denie Ray Kiger,
                                Appellant,

                                     vs.

                          Jessica Lindsay Kiger,
                                Appellee.

     An Appeal from a non-final order from the Circuit Court for Monroe
County, Timothy J. Koenig, Judge.

     Joyce Law, P.A., and Richard F. Joyce; Law Offices of Samuel J.
Kaufman, P.A., and Samuel J. Kaufman, for appellant.

     Hoffman, Larin & Agnetti, P.A., and Daniel H. Kent and Martin L.
Hoffman, for appellee.


Before FERNANDEZ, C.J., and SCALES and BOKOR, JJ.

     PER CURIAM.
      Denie Ray Kiger (Former Husband) appeals the trial court’s April 14,

2021 order dismissing his petition seeking to modify his parenting plan and

to relocate his minor child from Key West, Florida, to Albuquerque, New

Mexico. Jessica Lindsay Kiger (Former Wife) moved to dismiss Former

Husband’s petition. 1 The trial court granted Former Wife’s motion to dismiss,

in pertinent part, on the ground that the parties’ parenting plan plainly and

expressly requires mediation as a condition precedent to seeking court

intervention of a substantial dispute between the parties. The record

discloses that no mediation occurred prior to Former Husband’s filing of the

subject petition.

      The parties’ marital settlement agreement, which contains the

parenting plan as an exhibit, is a contract subject to interpretation like any

contract. Ferguson v. Ferguson, 54 So. 3d 553, 556 (Fla. 3d DCA 2011).

Here, the provision at issue unambiguously requires mediation prior to

litigation. See Levitt v. Levitt, 699 So. 2d 755, 756-57 (Fla. 4th DCA 1997)

(“Where the terms of a marital settlement agreement are clear and

unambiguous, the parties’ intent must be gleaned from the four corners of

the document.”). 2


1
 Former Husband also filed an “Urgent Motion to Permit Temporary
Relocation with Minor Child” which mirrored his petition.


                                      2
     Affirmed.




2
  Former Husband argues that there is an “emergency” exception to the
parenting plan’s mediation requirement, and that the trial court erred by not
determining whether Former Husband’s employment relocation constituted
such an emergency. We are unable to review this issue because we have
no transcript of the April 8, 2021 hearing on Former Wife’s motion to dismiss
the petition. Applegate v. Barnett Bank of Tallahassee, 377 So. 2d 1150,
1152 (Fla. 1979).

                                     3